DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 22-28, 31, 38, 40-43, 47-50, 52-56, 59, 66, 67, 71, 84-87, 89-93 and 95-97 are pending in this application and were examined on their merits.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 23, 28, 31, 38, 40, 41, 47, 48, 50, 56, 59, 66, 67, 71, 84, 85, 86,
87, 90, 91, 92 and 93 are newly rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Irsch et al. (2011), cited in the IDS.

Irsch et al. teaches a platelet product comprising:


preparing one or more whole blood derived platelet components prepared from
whole blood donations (pooled whole blood derived platelets from 4-7 buffy coats) (Pg. 21, Column 1, Lines 19-21) and reading on Claims 22, steps a) and b), 28, 56, 84 and 90;
wherein the platelet product is subjected to photochemical treatment (ultraviolet
A) with a psoralen compound (INTERCEPT™) to inactivate pathogens and leukocytes (Pg. 22, Fig. 2), and reading on Claim 22, step c);
wherein the photochemically treated pooled platelet product is transferred to a storage container (bags) suitable for administration to a subject in need thereof (Pg. 22, Fig. 2), and reading on Claim 22, step d);
wherein the INTERCEPT™ treatment of the platelet product may be used as an alternative to gamma-irradiation, and wherein INTERCEPT™ may be used without prior leukodepletion (such as by filtration) (Pg. 29, Column 2, Lines 31-36), and reading on Claim 22, step d);
wherein the platelet yield is 2.5-6.0 x 106 and comprises donor plasma at ratio of 32-47% and Platelet Additive Solution (PAS) at 53-68% (Pg. 23, Table 1 and Pg. 21, Column 2, Lines 8-10), and reading on Claims 31, 59, 85, 86, 87, 91, 92 and 93;
and transfusion of the platelet product to a murine subject in need thereof with an elevated risk of a leucocyte-related transfusion complication (murine parent to Fi transfusion model) and reduces the risk of a leukocyte-related transfusion complication Transfusion-Associated Graft versus Host Disease (TA-GVFID) (Pg. 28, Table 7), and reading on Claims 40, 41 and 48.

Thus, based on the teaching of Irsch et al. that the INTERCEPT™ treatment of the platelet product may be used as an alternative to gamma-irradiation, and wherein INTERCEPT™ may be used without prior leukodepletion (such as by filtration) (Pg. 29, Column 2, Lines 31-36), the reference provides implicit support for the preparation of a photochemically treated platelet preparation without prior gamma-irradiation or leucofiltration.  Specifically, the teaching of “alternative to gamma-irradiation” implies that the method does not require ionizing gamma-irradiation and similarly, the teaching of “without prior leucodepletion” implies that the method does not require any removal of leukocytes, such as by filtration means.

With regard to the limitation of Claim 22, “ suitable for administration to a subject in need thereof without treatment of the transfusion-ready platelet product with either gamma irradiation or a filtration medium to reduce the level of contaminating leukocytes, wherein the subject is a subject with elevated risk for a leukocyte-related transfusion complication”; this an intended use limitation which does not materially distinguish the claimed composition from that of the prior art.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure/composition is capable of performing the intended use, then it meets the claim.


With regard to Claims 47 and 71, “wherein administering the transfusion ready platelet product to the subject results in a 1 hour corrected count increment (CCl) of greater than 5,000”, this is an inherent feature/characteristic of the administration of the prepared platelet product to a human subject.  As the cited prior art teaches a platelet product preparation method with the same components and method steps as claimed, it would also be expected to have the same features/characteristics when administered, barring any evidence to the contrary.  See the MPEP at 2112 IV. and V.

With regard to Claims 22, 23 & 50; 38 & 66, respectively, these claims require 
“wherein the transfusion ready platelet product further comprises instructions for human use, wherein the instructions indicate that treatment with ionizing radiation is not required prior to administration of the platelet product to a subject with elevated risk for a leukocyte-related transfusion complication and that treatment with a filtration medium is not required prior to administration of the platelet product to a subject with elevated risk for a leukocyte-related transfusion complication”;
that the storage containers comprise “suitable labeling for human use”,
“wherein the storage container comprises labeling indicating that treatment with ionizing
radiation or a leukocyte reduction filter is not required prior to administration of the
platelet product to a subject” and,
 “wherein the storage container further comprises instructions indicating that treatment with ionizing radiation or a leukocyte reduction filter is not required prior to administration of the platelet product to a subject”. 
 
In this instance, the claimed labeling/instructions do not provide a functional relationship with the substrate, being merely instructions for use, which do not depend upon each other and are therefore not given patentable weight.  See the MPEP at 2111.05 I.A. and I.B.

Response to Arguments

Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the cited prior art does not teach the claimed invention (Remarks, Pg. 10, Lines 11-15).

This is not found to be persuasive for the reasoning provided in the prior filed
Rejection, repeated above, which the Examiner maintains anticipates the claimed invention.

The Applicant argues that the Irsch et al. reference does not each both the lack of treatment of the platelet product with gamma irradiation and (leuco)filtration as claimed (Remarks, Pg. 10, Lines 16-27).



This is not found to be persuasive for the reasoning provided in the above rejection, particularly that nowhere in the reference is it indicated that any such treatment took place or is required to have taken place.  Further, the reference specifically notes that in regions where leukodepletion is not mandatory the system can be used without prior leukodepletion and that photochemical treatment (INTERCEPT ™) can be used as an alternative means to gamma-irradiation (see Irsch et al., Pg. 29, Column 2, Lines 31-36).  Thus, implied support exists in the reference for not performing those two steps and the reference is found to anticipate the claimed invention for reasons of record set forth above.

The Applicant re-argues that Irsch et al. is a review article and is not expected to recite every detail known in the art, such as the use of a needle for blood product administration and therefore the assertion by the Examiner that the absence of a positive recitation of exclusion of a method step is not evidence of the presence of the additional steps of gamma-irradiation or leucofiltration is incorrect and the presence or absence of a leucofiltration step must be evaluated in the context of the person of ordinary skill in the art.  Applicant notes that the reference did not specifically mention exclusion of other routes of administration and there is no evidence of the use of any other routes of administration, therefore the ordinary artisan would logically conclude that platelet transfusion typically requires venipuncture (Arguments, Pg. 10, Lines 28-30 and Pg. 11, Lines 1-15).


This is not found to be persuasive for the following reasons, as discussed above and in the prior action, the Irsch reference clearly states, that the INTERCEPT® system can be used without prior leucodepletion (such as by filtration) and as an alternative to gamma irradiation.  Nothing in the reference indicates the requirement or necessity of any further treatment of the psoralen treated platelet product, such as leucofiltration or gamma-irradiation. Thus, the claims are still deemed to be anticipated and would be recognized as such by the ordinary artisan.

The Applicant argues, citing the previously filed and considered Declaration of 03/03/2021, that at the time of filing all clinical trials for INTERCEPT™ Blood System, were conducted using leukoreduced platelets and the Examiner has improperly dismissed this opinion evidence.  (Remarks, Pg. 11, Lines 16-30).

This is not found to be persuasive for the following reasons, the fact that at the
time of publishing of Irsch et al., certain prior cited clinical studies conducted using the
INTERCEPT® system were performed using leucoreduced platelets is not evidence that
the reference itself utilized leucoreduced platelets or that in every instance of the use of the INTERCEPT™ system with platelets, the platelets are first either leucoreduced by filtration or treated with gamma irradiation.  This is clearly rebutted by the previously cited similar methods of Wollowitz et al., Hei et al. and Kwon et al. of providing psoralen sterilized platelet preparations which also do not positively require either gamma-irradiation or filtration.  The Declaration evidence was not summarily dismissed but was found to be insufficient to overcome the strength of the opposing evidence.
The Applicant argues that the statement in Irsch et al. that “in regions when leukodepletion is not mandatory, INTERCEPT™ can also officially be performed without prior leukodepletion” has been improperly interpreted by the Examiner, citing the prior filed Declaration, which Applicant again alleges has been improperly disregarded (Remarks, Pg. 12, Lines 7-23).

This is not found to be persuasive for the following reasons, the Declaration clearly indicates at Pg. 3, #8 that INTERCEPT™ may be used whether or not the platelets have been prior treated by filtration.  Therefore, there is no requirement that the platelets must be leucoreduced prior to the use of the system, or that the platelets in the Irsch et al. reference have been so treated.  In fact, the Irsch et al. reference and the Declarant clearly indicate that it is not necessary to do so, as the presence of leukocytes does not impact the use of INTERCEPT™.

The Applicant argues that the alleged “incorrect” interpretation of the Irsch et al. reference was used to dismiss the prior filed evidentiary references documenting routine practice of leukoreduction or explained why the Declaration’s assertion regard the Irsch et al. reference is incorrect (Remarks, Pg. 12, Lines 24-31, Pgs. 13-14, and Pg. 15, Lines 1-6).

This is not found to be persuasive for the following reasons, the Examiner has addressed the interpretation of the Irsch et al. reference just above, as well as provided reasoning why the Declarant’s assertion is incorrect. 
 As to the evidentiary references, that fact that leukodepletion was routinely practiced is not evidence that it was practiced by the Irsch et al. reference, particularly in view of the teachings of the reference which implicitly teach away from doing so.

The Applicant opines that Irsch et al. is a review article which does not perform studies or utilize platelets but rather describes the results of other studies which utilized leucoreduced platelet components, citing prior IDS filed:  Van Rhenen et al. (2003), McCullogh et al. (2004), Kerkhoffs et al. (2010) and (2006) and Apelseth et al. (2010) (Remarks, Pg. 15, Lines 7-23).

This is not found to be persuasive for the following reasons, initially the Examiner notes that Kerkhoffs et al. (2006) appears nowhere in the citations of the Irsch et al. reference.  Secondly, the Van Rhenen et al., McCullogh et al., Kerkhoffs et al. and Apelseth et al. references only appear in brief discussions of clinical trials using INTERCEPT™, and while they may have utilized leucoreduced platelets, this teaching is not communicated as a necessity in the Irsch et al. reference or a teaching that in all instances of using INTERCEPT™ platelets must be either leucoreduced or gamma irradiated.  In fact, the Irsch et al. reference clearly teaches that neither condition is necessary for the practice of the INTERCEPT™ system.    



The Applicant argues that the Examiner has not presented evidence that pathogen-inactivated, non-leucoreduced, non-irradiated whole blood-derived platelet products had been administered to patients at elevated risk for transfusion-related complications.  Applicant notes that Wollowitz et al., Hei et al. and Kwon et al. do not remedy this alleged deficiency (Remarks, Pg. 15, Lines 24-29 and Pg. 16, Lines 1-2).

This is not found to be persuasive for the following reasons, as discussed in the prior action and above,  Irsch et al. teaches preparation of a platelet product comprising:
subjected to photochemical treatment (ultraviolet A) with a psoralen compound to inactivate pathogens and leukocytes (Pg. 22, Fig. 2), wherein the platelet product has not been subjected to treatment with either ionizing irradiation or a filtration medium to reduce the level of leucocytes, and transfusion of the platelet product to a murine subject in need thereof with an elevated risk of a leucocyte-related transfusion complication (murine parent to Fi transfusion model) and reduces the risk of a leukocyte-related transfusion complication Transfusion-Associated Graft versus Host Disease (TA-GVFID) (Pg. 28, Table 7).  Wollowitz et al., Hei et al. and Kwon et al. were previously cited only to demonstrate that at the time of the invention, psoralen treated platelet products, such as that of Irsch et al., were commonly prepared without either leukoreduction or gamma irradiation.  The Examiner notes that the references are not part of any current rejection.
 

The Applicant argues the amendment to Claim 22 to recite instructions for use of the platelet product should be given patentable weight as the instructions indicate to the user the target subject for administration of the platelet product, and that the need no further irradiation or leukoreduction steps which Applicant asserts the ordinary artisan would employ (Remarks, Pg. 17, Lines 3-21).

This is not found to be persuasive for the following reasons, the only
difference between the claimed invention and that of the cited prior art are the “instructions for humans use” limitations.  The MPEP at 2111.05 states:
The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).
The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. See In re DiStefano, 808 F.3d 845, 117 USPQ2d 1265 (Fed. Cir. 2015); In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010)
  
In this instance, the limitations are directed to printed matter (instructions
functionally related to the associated intended use of the prepared platelet product) and no new or unobvious structural or functional relationship exists between the printed matter and the method of preparing said platelet product or the platelet product itself (the platelet product preparation method and thus the product thereof, are anticipated by the cited prior art). The platelet product could still be prepared in accordance with the teachings of the prior art, with no requirement that it ever be administered.  

With regard to the analysis in Gulack above, the claimed instructions are not even instructions directed to the preparation of the platelet product but are directed to the intended use of the platelet product after preparation. Therefore, the instructions are not given patentable weight.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 42, 49 and 96 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Irsch et al. (2011), cited in the IDS.

The teachings of Irsch et al. were discussed above.

Irsch et al. did not teach a method wherein the transfusion ready platelet
product is administered to a human subject, as required by Claims 42 and 49.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Irsch et al. of preparing and administering a transfusion ready platelet product to a murine subject at risk for an elevated risk of leucocyte-related transfusion complication (TG-GVHD animal model) to administer the transfusion ready platelet product to human subjects because animal models are routinely used in the medical arts as preliminaries for human therapies.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to effectively transfuse a platelet product into a human subject with reduced risk of transfusion-associated complication.  There would have been a reasonable expectation of success in making this modification because Irsch et al. already teaches administration of the platelet product to an animal model of a transfusion complication and animal models are routinely used in the medical arts as preliminaries for human therapies.

With regard to the limitations of Claim 96, “wherein administering the transfusion ready platelet product to the subject results in a 1 hour corrected count increment (CCl) of greater than 5,000”, this is a feature/characteristic of the administration of the prepared platelet product to a human subject.  As the cited prior art teaches a platelet product preparation method with the same components and method steps as claimed, it would also be expected to have the same features/characteristics when administered, barring any evidence to the contrary. 

Response to Arguments

Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 

The Applicant argues that none of the cited references, alone or combined, teach the claimed invention (Remarks, Pg. 18, Lines 7-8).

This is not to be persuasive for the reasoning provided in the above new rejection and in the Response to Arguments herein.

Claim(s) 24, 25, 26, 27, 52, 53, 54 and 55 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Irsch et al. (2011), cited in the IDS, and further in view of Corash et al. (2004), cited in the IDS.

The teachings of Irsch et al. were discussed above.

Irsch et al. did not specifically taught wherein the subject with an
elevated risk of leucocyte-related transfusion complication is a recipient of a peripheral
blood stem cell or bone marrow transplant, as required by Claims 24 and 52;
wherein the subject with elevated risk for a leukocyte-related transfusion
complication is a recipient of ablative chemotherapy and/or radiotherapy, as required by
Claims 25 and 53;
wherein the subject with elevated risk for a leukocyte-related transfusion
complication is a subject diagnosed with a hematologic malignancy or solid tumor, as
required by Claims 26 and 54;
wherein the subject with elevated risk for a leukocyte-related transfusion
complication is a subject diagnosed with an immunodeficiency, as required by Claims
27 and 55;
or wherein the subject is a human subject, as required by Claim 43.

Corash et al. teaches that patient populations, therapies and clinical conditions
considered at risk for TG-GVHD due to blood component transfusion include:  recipients
of a peripheral blood stem cell or bone marrow stem cell transplant; recipients of
ablative chemotherapy and/or radiotherapy; hematologic malignancy or solid tumor; and
congenital immunodeficiency syndromes (Pg. 2, Table 2).


It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Irsch et al. of preparing and administering a transfusion ready platelet product to a subject at risk for an elevated risk of leucocyte-related transfusion complication (TG-GVHD animal model) to administer the transfusion ready platelet product to other subjects at risk for an elevated risk of leucocyte-related transfusion complication (TG-GVHD) as taught by Corash et al. above because this is no more than the simple substitution of one known element (subjects at risk for an elevated risk of leucocyte-related transfusion complication [TG-GVHD]) for another (TG-GVHD animal model) to obtain predictable results (reduced risk of leukocyte-related transfusion complication [TG-GVHD]).  See the MPEP at 2141 Ill.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a treatment for a condition with a reduced risk of provoking transfusion graft vs. host disease.  There would have been a reasonable expectation of success in making this modification because Irsch et al. is directed to the preparation of a transfusion ready platelet product and the administration thereof to an animal model of TG-GVHD and Corash et al. is drawn to particular human patient populations, therapies and clinical conditions considered at risk for TG-GVHD due to blood component transfusion and animal models are routinely used in the medical arts as preliminaries for human therapies.

Response to Arguments

Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Corash et al. does not remedy the alleged deficiencies of the other cited references (Remarks, Pg. 18, Lines 18-20).

This is not to be persuasive for the reasoning provided in the above new rejection and in the Response to Arguments herein.

Claim(s) 89 and 95 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Irsch et al. (2011), cited in the IDS, and further in view of Squires et al. (2014), of record.

The teachings of Irsch et al. were discussed above.

Irsch et al. did not specifically taught a method wherein the subject
has a platelet count of less than about 10,000/µL prior to administration of the
transfusion ready platelet product, as required by Claims 89 and 95.



Squires teaches that the transfusion “trigger” or threshold for platelet transfusion
of patients with thrombocytopenia is generally accepted to be 10,000/µL (Pg. 225,
Column 1, Lines 5-12).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Irsch et al. of  preparing and administering a transfusion ready platelet product to a subject at risk for an elevated risk of leucocyte-related transfusion complication (TG-GVHD animal model) to administer the transfusion ready platelet product to subjects having a platelet count of less than about 10,000/µL prior to administration of the transfusion ready platelet product because this is the art-recognized threshold limit for triggering a platelet transfusion.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to effectively time a platelet transfusion in a subject in need thereof.  There would have been reasonable expectation of success in making this modification because Irsch et al. already teaches administration of the platelet product to an animal model of a transfusion complication and Squires teaches that the transfusion “trigger” or threshold for platelet transfusion of patients for a platelet
transfusion is 10,000/µL.

Response to Arguments

Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Squires et al. does not remedy the alleged deficiencies of the other cited references (Remarks, Pg. 18, Line 28 and Pg. 19, Lines 1-2).

This is not to be persuasive for the reasoning provided in the above new rejection and in the Response to Arguments herein.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        06/16/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636